Citation Nr: 1749689	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  15-36 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 2003 to February 2005, with multiple additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2014 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Board has recharacterized the Veteran's claim for PTSD as reflected on the title page, to ensure consideration of all diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right knee disability, low back disability, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran's current right wrist carpal tunnel syndrome is the result of service.

2.  The Veteran's current chronic right ankle sprain is the result of service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right wrist disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for entitlement to service connection for a right ankle disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that her right wrist disability is the result of her occupational specialty duties as a truck driver.  Specifically, she testified that she drove a "deuce and a half" and had to drive a stick shift, which required a lot of repetitive motion on her dominant right wrist, and that it was difficult to get into gear and control the truck without power steering.  See Board Hearing Transcript (Tr.) at 22.  Regarding her right ankle disability, the Veteran testified that she sprained her ankle while in service.  She reported that she sprained her ankle in the early 1990s and then again in 2000.  Id.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Here, the Veteran has a diagnosis of carpal tunnel syndrome in her right wrist and chronic right ankle sprain.  See December 2013 VA examination report.  Additionally, she competently and credibly reports a right wrist repetitive motion injury during active duty, coincident with her truck driving responsibilities.  In this regard, her DD Form 214 confirms that she was a motor transport operator on active duty.  Regarding the right ankle, a September 2005 service treatment record (STR) references a 1999 right ankle sprain reported by the Veteran.  She is competent to report such an injury, and the Board finds her report credible.  Moreover, her service personnel records show periods of periods of ACDUTRA and INACDUTRA in 1999.  Affording her the benefit of the doubt, the first and second elements of service connection are established for both claims. 

Regarding the last element, nexus, the only competent opinion of record is in favor of the claim.  Specifically, the December 2013 examiner opined that that it was more likely than not that the Veteran's current right wrist and right ankle disabilities were directly related to service.  Accordingly, as all the elements for service connection have been met, the benefit sought on appeal is granted.

ORDER

Service connection for right wrist carpal tunnel syndrome is granted.

Service connection for chronic right ankle sprain is granted.


REMAND

The Veteran states that her current right knee disability is due to the cumulative impacts of physical training, running, and responsibilities associated with her duties as a petroleum supply specialist.  She testified that she had to get on and off trucks, put hoses together, and set up fuel yards on uneven terrain.  She asserts that her right knee pain started early in the 1990s and has continued ever since.  Her service personnel records show that she was placed on a permanent physical profile in November 2011 for right knee pain, which was caused by patellofemoral pain syndrome.  In April 2012, she was placed on a temporary physical profile after undergoing a diagnostic arthroscopy for her right knee patellofemoral compression syndrome.  The Veteran has not yet been afforded a VA examination.  Therefore, a VA examination and opinion is necessary to determine the nature and etiology of her right knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to her low back disability, the Veteran asserts that it is due to her occupational specialty duties over the past 30 years.  She testified that as a petroleum supply specialist, she pulled her back while moving a 55 gallon drum in Summer 1991, and being a motor transport operator aggravated her back pain, because of she was constantly jarred while driving on the road.  Since she has not yet been afforded a VA examination, a VA examination and opinion as to the nature and etiology of her low back disability is warranted on remand.

The Veteran asserts her acquired psychiatric disorder is due to her military sexual trauma (MST).  She testified that she was sexually assaulted in the barracks in Spring 1984 and was sexually harassed by a commander in Summer 2009.  The Veteran was afforded a VA examination for mental disorders (other than PTSD and eating disorders) in December 2013; she was not given a PTSD examination.  Moreover, the examiner did not provide an etiological opinion and did not consider or address all of the Veteran's psychiatric diagnoses of record.  Thus, a new VA examination that encompasses all psychiatric disorders, to include PTSD, as well as an opinion is necessary on remand.  

Finally, the AOJ did not advise the Veteran that evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, as required by 38 C.F.R. § 3.304(f)(5).  In this regard, although VA Form 21-0781a, was provided to the Veteran, this form does not satisfy the requirements of 38 C.F.R. § 3.304(f)(5), as it merely requests that the claimant provide any other information that is important for VA to know which may help the claim, and to let VA know if she experienced any of the listed behavior changes following the alleged stressor.  There is no indication in that form that such behavior changes may serve to corroborate the stressor in conformity with 38 C.F.R. § 3.304(f)(5).  Thus, on remand, the requested notice must be provided to the Veteran.  Any outstanding treatment records should also be secured, to include any separately stored records of mental health counseling in Spring 1984.  All periods of ACDUTRA/INACDUTRA should also be verified.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any separately stored records of mental health counseling in Spring 1984.

2. Obtain all outstanding VA treatment records.

3. With any necessary assistance from the Veteran, obtain any outstanding pertinent private treatment records.

4. Verify all periods of ACDUTRA and INACDUTRA during her service with the Army Reserve from August 1983 to June 2013.  A written report should be prepared detailing the beginning and ending dates of each period of ACDUTRA and INACDUTRA, to the extent possible.  Retirement points will not suffice.

5. Provide the Veteran with a notice letter that complies with 38 C.F.R. 3.304(f)(5).  Inclusion of VA Form 21-0781a, without any further explanation in the body of the notice letter as requested above, will not suffice.

6. Then schedule the Veteran for a VA examination to determine the nature and etiology of her right knee disability.  The entire claims file should be made available to the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

Following a review of the claims file, the examiner is asked to address the following:

(a) Identify all right knee disabilities diagnosed since January 2013, to include degenerative arthritis.  If this diagnosis is not warranted, please reconcile this finding with the diagnosis of the same in a May 2015 VA treatment record.

(b) For each disability so diagnosed, please opine as to whether it is at least as likely as not (50 percent or better probability) that such disability:

(i) had its onset during service or a verified period of ACDUTRA;
(ii) is otherwise the result of a disease or injury incurred during active duty or a verified period of ACDUTRA; or
(iii) is otherwise the result of an injury incurred during a verified period of INACDUTRA.

In addressing this question, please consider the Veteran's November 2011 and April 2012 in-service physical profiles, diagnosed patellofemoral pain syndrome in her right knee, and the cumulative impacts of physical training, running, and responsibilities associated with her duties as a petroleum supply specialist.  A complete rationale should be given for all opinions and conclusions expressed.

7. Then schedule the Veteran for a VA examination to determine the nature and etiology of her low back disability.  The entire claims file should be made available to the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

Following a review of the claims file, the examiner is asked to address the following:

(a) Identify all low back disabilities diagnosed since January 2013. 

(b) For each disability so diagnosed, please opine as to whether it is at least as likely as not (50 percent or better probability) that such disability:

(i) had its onset during service or a verified period of ACDUTRA;
(ii) is otherwise the result of a disease or injury incurred during active duty or a verified period of ACDUTRA;
(iii) is otherwise the result of an injury incurred during a verified period of INACDUTRA;

In addressing this question, please consider the Veteran's statement that she injured her back in Summer 1991, as well as her assertions that her back disability is due to the cumulative effects of her occupational duties.  See Board Hearing Tr. at 20.  A complete rationale should be given for all opinions and conclusions expressed.

8. Then schedule the Veteran for a VA examination with an examiner other than the December 2013 VA examiner to determine the nature and etiology of her psychiatric disorder, to include PTSD.  All findings should be reported in detail.

Following a review of the claims file, the examiner is asked to address the following:

(a) Identify all psychiatric disorders diagnosed since July 2013, to include PTSD, major depressive disorder, depression not otherwise specified (NOS), generalized anxiety disorder, and adjustment disorder with depressed mood and suicidal ideation.  If any of the diagnoses are not warranted, please reconcile these findings with the diagnoses of the same in a January 2013 STR and April 2014 and May 2014 VA treatment records.

(b) If a diagnosis of PTSD is warranted, specify the claimed in-service stressor(s) upon which that diagnosis is based.

(c) If a diagnosis of PTSD is warranted, please opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran exhibited any behavioral changes during service that are reflective of the occurrence of an in-service assault.  (Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes).

(d) For each psychiatric disorder other than PTSD diagnosed, please opine as to whether it is at least as likely as not (50 percent probability or greater) that such disorder had its onset during service or a verified period of ACDUTRA or is otherwise related to the circumstances of the Veteran's service, to include any demonstrated behavioral changes therein.

A complete rationale should be given for all opinions and conclusions expressed.

9. Then readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


